NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted February 1, 2007
                             Decided February 1, 2007

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

No. 06-3498

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Eastern
                                               District of Wisconsin
      v.
                                               No. 04-CR-285-029
JERRY WASHINGTON,
    Defendant-Appellant.                       J.P. Stadtmueller,
                                               Judge.


                                    ORDER

       Jerry Washington was a low-level associate with the Cherry Street Mob, a
gang involved in drug trafficking in Wisconsin. He conspired with that gang to
distribute cocaine and crack, an offense to which he later pleaded guilty. See 21
U.S.C. §§ 841(a)(1), (b)(1)(A), 846; 18 U.S.C. § 2. Because he briefly absconded
before his sentencing hearing, the probation officer recommended increasing
Washington’s guidelines offense level for obstructing justice, see U.S.S.G. § 3C1.1,
and refusing to give him a downward adjustment for accepting responsibility for his
offense, see U.S.S.G. § 3E1.1. At sentencing, he objected to the latter
recommendation based on his assistance with the investigations of other Cherry
No. 06-3498                                                                    Page 2

Street Mob members and his timely guilty plea. The government agreed and so did
the court. The government then moved for a 78-month sentence, below both the
guidelines imprisonment range of 100 to 125 months and the 10-year statutory
minimum, to reflect Washington’s substantial assistance in the investigations of his
gang’s drug trafficking and other crimes. See U.S.S.G. § 5K1.1; 18 U.S.C. § 3553(e).
Washington asked for an even lower sentence, but in the interest of “uniformity and
proportionality” and in light of the sentencing factors enumerated in 18 U.S.C.
§ 3553(a), the court sentenced Washington to 78 months’ imprisonment.

      Washington filed a timely notice of appeal, but his appointed counsel now
moves to withdraw because he cannot discern a nonfrivolous basis for the appeal.
See Anders v. California, 386 U.S. 738 (1967). We invited Washington to respond to
counsel’s motion, see CIR. R. 51(b), but he has not done so. We therefore confine our
review to the potential issues identified in counsel’s facially adequate brief. See
United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel first considers whether Washington can challenge the validity of his
plea agreement. But counsel has advised us that Washington does not want his
guilty plea set aside; thus, he appropriately refrains from discussing the adequacy
of the guilty plea colloquy or the voluntariness of Washington’s plea. See United
States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       Counsel next considers whether Washington could argue that the court
should have sentenced him even further below the guidelines range. Where, as
here, the correctness of the guideline calculation is not an issue, our review is
limited to “whether the sentence imposed, be it within or without the Guidelines
range, is reasonable.” United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006).
And as we have previously noted, “[i]t is hard to conceive of below-range sentences
that would be unreasonably high.” United States v. George, 403 F.3d 470, 473 (7th
Cir. 2005). In this case, the district court considered the factors under § 3553(a),
including Washington’s substantial assistance with the Cherry Street Mob
investigations, the seriousness of his underlying offense, and the need to provide
adequate deterrence to Washington and others in the community. In light of the
district court’s analysis of these relevant factors, we agree with counsel that it
would be frivolous to argue that Washington’s below-guidelines sentence was
unreasonably high.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.